
	

114 HR 1010 IH: To provide for the posthumous commission as a captain in the regular Army of Milton Holland, who, while sergeant major of the 5th Regiment, United States Colored Infantry, was awarded the Medal of Honor for gallantry during the Civil War.
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1010
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Stivers (for himself and Mr. Al Green of Texas) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To provide for the posthumous commission as a captain in the regular Army of Milton Holland, who,
			 while sergeant major of the 5th Regiment, United States Colored Infantry,
			 was awarded the Medal of Honor for gallantry during the Civil War.
	
	
		1.Posthumous commission as captain in the regular Army for Milton Holland
 (a)Posthumous commissionMilton Holland, who, while sergeant major of the 5th Regiment, United States Colored Infantry, was awarded the Medal of Honor in recognition of his action on September 29, 1864, during the Battle of Chapin’s Farm, Virginia, when, as the citation for the medal states, he took command of Company C, after all the officers had been killed or wounded, and gallantly led it, shall be deemed for all purposes to have held the grade of captain in the regular Army, effective as of that date and continuing until his separation from the Army.
 (b)Prohibition of benefitsSection 1523 of title 10, United States Code, applies in the case of the posthumous commission described in subsection (a).
			
